DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “in particular…” renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note similar error in claims 5, 8 and 9.
In claim 2, lines 1-2, “at least one, in particular each of the dome-shaped protruding structures” is confusing.  It is not clear whether “at least one” dome-
  In claim 6, lines 1-2, “the cover element (10) is the cover element of claim 1” renders the claim confusing because: (1) it is not clear exactly how the cover element defined in claim 5 (lines 5-11) is different from the cover element defined in claim 1, structurally; (2) it is not clear whether applicant has different intended meaning in the definitions between the cover elements of the two claims.  If so, claim 6 (also depending from claim 5) would fail to further limit the claimed subject matter of claim 5 because the cover element of claim 5 is being replaced by the cover element of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘745 (DE 202012001745 U1) in view of Goss et al. ‘113 (5,639,113).


As to claim 3, the dome-shaped protruding structures of DE are formed integral with the plane base body (see translation provided by applicant, page 11, lines 428-436).
As to claim 4, the claim is directed to a process of forming the dome-shaped protruding structures and therefore is given no patentable weight.  The patentability of a product does not depend on its method of production.
Regarding claim 6, as best understood, the cover element of DE meets the cover element of both claims 1 and 5.  Therefore DE meets claim 6
As to claim 7, the recesses and the dome-shaped protruding structures of the combination of DE and Goss et al. discussed above are designed such that they connect the respective hinge parts (34, 35 of DE) or hinge axis element on the one hand and the corresponding cover elements (37, 38 of DE) on the other hand via the respective elastic O-ring with respect to the insertion direction in a force-fitting and/or positively locked manner (Gosse et al., “push-in”, lines 47-48 of col. 2; “snap-action”, line 27 of col. 4).

As to claim 10, at least one of the cover elements (37, 38 of DE) overlaps the corresponding hinge part (34, 35 of DE) or hinge axis element (10) laterally (figs. 1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
5,931,838 (Vito) shows a fastener having a dome-shaped end and an elastic O-ring to engage an aperture.
2,873,454 (Philips) shows a cover having a fastener including an elastic O-ring to be inserted into a recess for retaining a cover.
4,917,423 (Kohn) shows a pin having a dome-shaped end and an elastic O-ring resting in a groove to lock the pin in position.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 8, 2022